Stark App. No. 2003CA00368, 2004-Ohio-3261. This cause is pending before the court as an appeal from the Court of Appeals for Stark County.
IT IS ORDERED by the court, sua sponte, that the stay of briefing is dissolved, and this cause is no longer held for the decisions in 2003-1048 and 2003-1049, State v. White, Guernsey App. No. 02CA23, 2003-Ohio-2289.
IT IS FURTHER ORDERED by the court that the Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Stark County and that briefing shall proceed in accordance with S.Ct.Prac.R. VI.
IT IS FURTHER ORDERED by the court that this case remains consolidated with 2004-1696, State v. Threatt, Stark App. No. 2003CA00368, 2004-Ohio-3261, and that the parties shall combine the briefing of 2004-1279 and 2004-1696 and file one brief for each permitted under S.Ct.Prac.R. VI; the parties shall file an original of the brief in each case and 18 copies of the brief; and the parties shall otherwise comply with the requirements of S.Ct.Prac.R. VI.